UNPUBLISHED ORDER
Not to be cited per Circuit Rule 53

ﬂﬂniteh grates Qtnurt of gppeals

For the Seventh Circuit
Chicago, Illinois 60604

Submitted August 81, 2005*
Decided October 6, 2005

Before
Hon. RICHARD D. CUDAHY, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge

Hon. DIANE P. WOOD, Circuit Judge

No. 04-4389
UNITED STATES OF AMERICA, Appeal from the United States
Plaintiff-Appellee District Court for the Western District
of Wisconsin
v.

No. O4-CR-111-C
KEITH A. STEVENS,
Defendant-Appellant. Barbara B. Crabb,
Chief Judge.

ORDER

Keith Stevens pleaded guilty to Count 6 of a nine-count superceding

indictment, which charged him with distributing cocaine in violation of 21 U.S.C.

§ 841(a)(1). Relying on a career—offender recommendation and other guidelines-
based ﬁndings, the district court sentenced Stevens as a career offender to 151
months’ imprisonment, the low-end of the applicable guideline range. Stevens now
argues under United States v. Booker, 125 S. Ct. 788 (2005), that the district court
improperly treated the sentencing guidelines as mandatory and that this court
should remand the case for resentencing. See United States v. Schlifer, 408 F.3d

' After an examination of the briefs and the record, we have concluded that

oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).

No. 04—4339 Page 2
849, 854 (7 th Cir. 2005). The government concedes that Stevens preserved his
Booker objection and that the case should be remanded for resentencing.
Accordingly, we VACATE Stevens’s sentence and REMAND for full resentencing in

light ofBooker. See United States U. Goldberg, 406 F.3d 891, 894-95 (7th Cir.
2005).